UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6858



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL BRANDON SHULER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-01-10080; CA-03-446-7)


Submitted:   October 19, 2005             Decided:   November 9, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Brandon Shuler, Appellant Pro Se. Randy Ramseyer, United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Brandon Shuler, a federal prisoner, seeks to

appeal the district court’s order dismissing his motion filed under

28 U.S.C. § 2255 (2000).         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).             This

standard is satisfied by demonstrating that reasonable jurists

would   find     the    district    court’s     assessment       of   Shuler’s

constitutional claims debatable and that any dispositive procedural

rulings by the district court are also debatable or wrong.                 See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.

2001). We have independently reviewed the record and conclude that

Shuler has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED




                                    - 2 -